NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

JOHN GARY BUTLER,                             )
                                              )
              Appellant,                      )
                                              )
v.                                            )       Case No. 2D14-2561
                                              )
CYNTHIA PRINE,                                )
                                              )
              Appellee.                       )
                                              )

Opinion filed February 20, 2015.

Appeal from the Circuit Court for Pinellas
County; Linda R. Allan, Judge.

Tori A. Butler of Alderuccio & Butler, LLC,
Naples, for Appellant.

Kathryn Marie Welsh of KM Welsh, P.A.,
Largo, for Appellee.


PER CURIAM.

              John Gary Butler appeals a "supplemental final judgment" that was

entered in a postdissolution proceeding that resolved several postjudgment motions and

petitions that had been filed on his behalf, as well as on behalf of his former wife,

Cynthia Prine. Mr. Butler raises several issues concerning the trial court's findings,

rulings, and awards that are set forth in the supplemental final judgment. We affirm in

all respects without discussion except for $93,202.26 in attorney's fees that was
awarded to Ms. Prine. The evidence presented to the trial court justified a fee award of

some amount in this case. However, we are unconvinced that the trial court adequately

considered the reasonableness and necessity of all of the legal work underlying these

fees. Accordingly, we reverse only the award of attorney's fees and remand that matter

to permit the trial court to reconsider the award. On remand, the court is authorized to

receive evidence in addition to the evidence in this record.

              Affirmed in part, reversed in part, and remanded.


ALTENBERND, MORRIS, and SLEET, JJ., Concur.




                                           -2-